UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2013 BERRY PLASTICS GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 001-35672 (Commission File Number) 20-5234618 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On February 1, 2013, the Berry Plastics Group, Inc. (the “Registrant”) announced that its subsidiary, Berry Plastics Corporation (“Berry Corporation”), has determined that it intends to obtain commitments for $1.4 billion of first lien senior secured term loans (rather than $ 1.0 billion, as previously announced on January 29, 2013), to be structured as an incremental facility under Berry Corporation’s existing term loan credit agreement.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 8.01. The information furnished pursuant to Item 7.01 of this Current Report on Form 8-K (including Exhibit 99.1 hereto) is being furnished and shall not be deemed “filed” under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be incorporated by reference into future filings by the Registrant under the Securities Act or under the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued by Berry Plastics Group, Inc., dated as of February 1, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS GROUP, INC. Date: February 1, 2013 By:/s/ James M. Kratochvil Name: James M. Kratochvil Title:Chief Financial Officer (Principal Financial Accounting Officer) EXHIBIT INDEX Exhibit No. Description Press Release issued by Berry Plastics Group, Inc., dated as of February 1, 2013.
